Title: The General Court to the Massachusetts Delegates, 6 June 1776
From: Massachusetts General Court
To: Continental Congress, Massachusetts delegates,Adams, John,Hancock, John,Adams, Samuel,Paine, Robert Treat,Gerry, Elbridge


     
      In the House of Representatives 6th. June 1776.
      Moses Gill Esqr. brought down the following Letter prepard by a Committee of both Houses to be sent to the Delegates of this Colony at the Continental Congress vizt.
      Gentlemen
     
     At the same time that we think Ourselves obliged to acknowledge the vigilance and care of our Delegates to the defence of our Colony, and the attention of the Congress to an impartial defence of every part of the united Colonies, in the late provision made for the Massachusetts Bay, their Resolve for adding three more Battalions to those left for the defence of it; we conceive it necessary to inform You that we think it will be very difficult if not impossible to raise the two Battalions propos’d to be rais’d here without some additional Encouragement. We are sensible of the importance and necessity of raising them, we are willing to give every encouragement in our power to effect it, we know of no encouragement but by a bounty, but yet dare not venture on such a Measure without some assurances that such a step would be agreable to Congress. You will therefore please to give us the sense of Congress on this subject, or such assurances of approbation of Congress if we should adopt the measure as we may rely on. We request this to be done as soon as possible, that the necessary steps for raising the Battalion may be taken and executed with the dispatch that the situation of this Colony requires. We can’t conclude without expressing our approbation of the promotion of Generals Gates and Mifflin, and our wishes that they may be appointed to the command of the Troops here. We will return agreable to the Resolve of Congress a list of Field Officers as soon as it can be prepar’d, we should be glad to be inform’d of the extent of the encouragement Congress would be willing to give, and if they would be willing to give, and if they would disapprove of any additions this Colony may think necessary to make.
     In the Council June 6th. 1776.
     Read and sent down.
     
     Read and orderd to be sent immediately to the Delegates of this Colony at the Honble. Continental Congress.
     Sent up for Concurrence.
     